10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 3:15-cv-05838-BHS Document 180 Filed 11/02/18 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASH[NGTON

AT TACoMA
ETIENNE CHoQuETTE, JUDGMENT oN JURY vERDiCT
Plai“*if£ CAsE No. Cv15-5 83 sans

V.

CRIS DUVALL, STEVEN HAMMOND and
MICHELLE SOUTHERN,

Defendants.

 

 

 

XX JURY VERDICT. This action came to consideration before the Court for a trial by jury.

The issues have been considered and a decision has been rendered.

DECIDED BY THE COURT. This action came to consideration before the Court. The
issues have been considered and a decision has been rendered.

The Jury found that Defendants were deliberately indifferent to Plaintiff’s serious medical
need and found that the amount of $149,000 in damages will compensate Plaintift` for the harm
resulting from any of the Defendants’ indifference

The Jury found that Defendants’ conduct Was malicious, oppressive, or in reckless
disregard of Plaintiff"s rights and found that punitive damages were appropriate for each
Defendant in the following amounts:

Steven Hamrnond $200,000
Cris DuVall $175,000
Michelle Southern $ 25,000

Dated this 2nd day ofNovember, 2018.

Williani M. McCool
Clerk of C/ou;:_ls.':_!_.:;;_,}.,/__`

o -r\
r

   
    

   
      

Gretchen"-@r;:_i __ ”_

 

Judgrnent

 

